Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “the orifice block having therein an orifice formed to a predetermined length to connect the first fluid chamber to a second fluid chamber to connect the first fluid chamber and the second fluid chamber with each other” is not clear.  It is not clear why the recitation regarding connecting the first and second fluid chambers is repeated.
	The limitation “a membrane mounted in a portion of the orifice that communicates with the first fluid chamber, among an entire length of the orifice formed in the orifice block” is not understood. It is not clear how the membrane can be mounted in a portion of the orifice and also “among an entire length”. It also appears that the limitation “among” intends to imply “along”.  “among” has been interpreted as being defined as “surrounded by or in the company of”, it is not clear how the membrane is “among” the entire length of the orifice.
Regarding claim 3, the limitation “among” intends to imply “along”.  “among” has been interpreted as being defined as “surrounded by or in the company of”, it is not clear how the membrane is “among” the entire length of the orifice.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Kanaya et al. (US-20110001281).
  	Regarding claim 1, Kanaya et al. discloses an inner pipe (at least fig 8, 116); a main rubber (108) vulcanized and formed on an inner surface of the inner pipe (116) to form a first fluid chamber (124) therein; a core (104) including an orifice block fitted into the main rubber (fig 8), the orifice block having therein an orifice (at least at 58/62/64 and/or 114) formed to a predetermined length to connect the first fluid chamber (124) to a second fluid chamber (126) to connect the first fluid chamber and the second fluid chamber with each other (at least fig 8), a mounting block (104 at or near 110/120) integrally formed with a first side (fig 8, external or first side of 104) of the orifice block to be mounted to a transmission (at least paragraph 102, power unit side), and a chamber block (fig 8, at least portion of 104 comprising passage 130) integrally formed with a second side of the orifice block (fig 8, 104, internal or second side), the chamber block having therein the second fluid chamber (126); a membrane (56) mounted in a portion of the orifice that communicates with the first fluid chamber (124), among an entire length of the orifice formed in the orifice block (fig 8, at least where 56 runs the length of 64); a diaphragm (118) coupled to the chamber block (at least at 120) to seal the second fluid chamber (126); and an outer pipe (at least one of or both of 112 and 106 (vertical portion)) coupled to an outer diameter portion of the inner pipe to be connected to a vehicle body (at least fig 8).
Regarding claim 2, Kanaya et al. discloses wherein the orifice block and the main rubber have first fluid flow apertures (at least at or near 114, 62, 64, 58) formed therein to allow the orifice (at least at 58/62/64 and/or 114) and the first fluid chamber (124) to communicate with each other (fig 8), and the second fluid chamber (124) has a second fluid flow aperture (fig 8, at least at or near the top portion of 130) formed in an inner wall surface thereof to connect the orifice (at least at 58/62/64 and/or 114) and the second fluid chamber (126) with each other (fig 8).
Regarding claim 5, Kanaya et al. discloses wherein a diaphragm-fixing frame (at or near 120 and 122) is mounted to the chamber block (fig 8, at or near 110/120 and 116/122) of the core to press and fix a peripheral portion of the diaphragm to a peripheral surface of the chamber block (paragraph 105).
Regarding claim 6, Kanaya et al. discloses wherein fastening ends (122/120) are integrally formed with an edge of the diaphragm-fixing frame, and wherein fastening recesses (paragraph 105, mated attachments of 104 and 106) are formed in a circumferential portion ( paragraph 105, at least peripheral portion) of the chamber block to insert and fasten the fastening ends thereinto in a caulking or curling manner (paragraph 105 at least fastener fittings 120 and 122 and mated attachments of 104 and 106).
Regarding claim 7, as broadly recited, Kanaya et al. discloses wherein a core cover (fig 8 , at least the cap portion of 106 enclosing 124) is mounted to an upper portion of the orifice block to cover and seal the orifice in an open state (at least wherein 106 has been interpreted to be mounted through various components of the mount).
Regarding claim 8, Kanaya et al. discloses wherein a press-fit aperture (at least interpreted as 114) is formed in an upper portion of the main rubber (108), and wherein the orifice block (104) of the core is press-fitted into the press-fit aperture (fig 8, paragraph 102 wherein the large diameter insertion portion has been interpreted as the press-fitting).
Regarding claim 9, Kanaya et al. discloses wherein, when the main rubber (108) is vulcanized and formed in the inner pipe (116), the orifice block of the core is vulcanized and formed together with the main rubber (fig 8 and at least paragraph 104, vulcanization bonded between 104, 108, and 116).
Regarding claim 10, Kanaya et al. discloses wherein, when large-displacement vibration of a transmission is input through the mounting block of the core (at least through 110), fluid in the first fluid chamber flows to the second fluid chamber through the orifice to attenuate the large-displacement vibration (at least paragraph 107, high frequency passage 130).
Regarding claim 11, Kanaya et al. discloses wherein, when small-displacement vibration of a transmission is input through the mounting block of the core (at least through 110), fluid in the first fluid chamber presses the membrane (56) to deform the membrane upwards and downwards to attenuate the small-displacement vibration (at least paragraphs 74-75 and low frequency damping).
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657                                                                                                                                                                                         
/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657